      Case 7:20-cv-00720-KOB-GMB Document 1 Filed 04/20/20 Page 1 of 5


                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA -



        rz,- ToosEn,t3SSC1            )
                                      )
Pull name and prison number
of plaintiff(s)
                                                            2:20-cv-00269-MHT-CSC
v.                                         CIVIL ACTION NO.
                                           (To be supplied by Clerk of
LOMPOC-1J                IA mh)             U.S. District Court)

1.1--korvNAS,        CIAAPC.iki V.




 Name of peršoh(s) who violated
 your constitutional rights.
 (List the names of all the
 persons.)


  •    PREVIOUS LAWSUITS
       A.   Have you begun other lawsuits in state or federal court
            dealing with the same or pipilar facts involved in this
            action? YES (    ) NO ( N()

        •       Have you begun other lawsuits in state or federalpourt
                relating to your imprisonment? YES (    ) No ( yr)

         ▪      If your answer to A or B is yes, describe each lawsuit

                describe the additional lawsuits on another piece of
                paper, using the same outline.)

                1.    Parties to this previous lawsuit;

                      plaintiff(s)



                      Defendant(s)   0010(2.



                      Court (if federal court, name the district; if
                      state court, name the county)
                                       NSCM0c5
      Case 7:20-cv-00720-KOB-GMB Document 1 Filed 04/20/20 Page 2 of 5


            •   Docket number      IVON3C
                                        :-.
                                          -

                        judge to Whot case was assigned        1001W4E:



            .   Disposition (for example: Was the case dismissed?
                Was it appealed? Is it still pending?)   wours.

           6.   Approximate date of filing lawsuit       tiouC:-
           7.   Approximate data of disposition      Nowa
11. PLACE OF PRESENT CONFINEMENT 'BINS COLAYN
    FAci Li T.4.
     PLACE OF INSTITUTION WHERE INCIDENT OCCURRED
     COQUN                        (=AUL tri
III. NAM.E AND ADDRESg OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHTS.
              NAICE                      ADDRESS
                                   I         C.J62R,1=AC.
          JIPAPni MAGMAS 6..)N2DEQ         LAk),E. -dez-Ncr
      •
     2. COAPUI•1       V. l (-16PnLiu



     4.

     5.



IV. THE DATE UPON WHICH SAID VIOLATION OCCURRED
                         r.c_        zozo
 .   STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
     THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:
     GROUND ONE: c...) Afunq T1--koMAS   AP6c=so
      COAPuu           Tkörnut.1 AZOSE.                       Otsco5N-100
 Case 7:20-cv-00720-KOB-GMB Document 1 Filed 04/20/20 Page 3 of 5


STATE BRIEFLY THE FACTS WHICH SUPPORT THIS. GROUND. (State as
best you can the time, place and manner and person involved.)
       43 TIAELI ei3e,FuSei
6.)0E-4/
       1                                       Auzuo
PLiNfoo-1-11-71:7      "PRPtc-ri$06                         AmER‘criu




GROUND TWO: to..).1    HAuci 130 SwEAT                 L06611      INT
 Coe(2, FAL.
 SUPPORTING .FACTS:     -rVelQ too              t.oe-A-1- co             813,PR)Si7,

         1-44;k3C
                ---    6WF-(3.1- CEQoprIc)k)q               O IQ TNG 'awl
                                                                        )

                                         - oto kloT (4-A0i2. 010E,

 312D IziEEA OF JoIQZ                    ▪ 5tA3CATI 32b uSetA

6GPT Loc.' 6tze:A1-1           Ftr2sT OAA 3a WC
                                              :lit
                                                 ),OF bE
                                                       .C.
         Stofr_Pr.        bourr trjokir 1-1
                                         /)
                                          4 MiSS sjoljEl                  OEc.

 GROUND TIME:          EFoSc
                           ::!:.. - To    11....C-T   00,     AI     PQPPIE.Q.,

         OC•000       k),0 SAGE.                        G.Q/AS

 SUPPORTING FACTS: -I. SEE-Nir              11EQuiliST             PREUUouS
                            C-kniPusi                              IREQOESTING



                      GI>ougoiS.                       GOi(vc, -ro airlAro

               Aavi                                   azGA-1-

         k.)(Yr1410(2 ENCLOSEb Ito THts CornPLAikfr tS

                 FoGrAG                   uP Mokir T2,11 NA,-ro

           SorYwl nsSiSTAN)C17.              OM-11-1-4C toATiutta.
   oEratLAQ           THC                      (V1 Ar.)r.E. (...c.P-4 O(= rriCiOuGST
  ik)(       AS SOPPo5E.                     0 11-1f7:.
                                       TAW\ 1-                       APINak)

                                   3
    Case 7:20-cv-00720-KOB-GMB Document 1 Filed 04/20/20 Page 4 of 5


VI. STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT. TO DO FOR YOU.
    IIP.XE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.
           (..00QT -1-2P44Sr-C2. -1-0 its. FALAL(Tq         t-kris
     /145u3c1A-1- LoC%C...        Fo{2. ALL.        Pi20L3E-Ans
     71-1-1C-A           MEM' L.xyvT$S.000 000 AL-co.


                                          Ebbt      -ruCgo:Q.
                                      a   re Of   plaintiff(s)
     I declare under peneaty of perjury that the foregoin is
    correct.                                             g             rue

     EXECtJTED on        P2iL       ,Z0Zo
                           (Date)


                                                   ra:53<cel3Sq36-1
                                 Signature of p1aintiff(s)
                     ••
               Case 7:20-cv-00720-KOB-GMB Document 1 Filed 04/20/20 Page 5 of 5


         -ruCKEIZ
5L6 -8113-6, Uwe-
 i? /NA- PoLINNPtin,
                   A                       tit..5'-Oorresponcience                          FOREVER / USA     FOREVER / USA
                    3S03-/14.1.         Alat.a1T14 Stare
                                                          Prison rhe              rfon7.4
                                     not hrten                         Contents havtl
                                                   evaluated, and the
                                                   01 Corrections           Alaparnil
                                                                   is not
                                                          gr              tesponsibiil
                                     etiPtifaiali4t-TPA coraprn of the eh,closoll



                                                               • OFFICE.. OF Tkr±. CLEP.12 ,
                                                             V IQ I TE--C STATES ENStizicr 4,00Q-r-
                                                                     CHinect4                        4*--Z-110
                                           ri4--   01..190
                                                                MONTboryleas.?,
                                                                                                            gi,op!)
